                           Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 1 of 33



                       1   Douglas W. Dal Cielo (CA Bar No. 157109)
                           ddalcielo@bwslaw.com
                       2   Patricia L. Peden (CA Bar No. 206440)
                       3   ppeden@bwslaw.com
                           Brian M. Affrunti (CA Bar No. 227072)
                       4   baffrunti@bwslaw.com
                           BURKE, WILLIAMS & SORENSEN, LLP
                       5   60 South Market Street, Suite 1000
                           San Jose, CA 95113
                       6   Telephone: (408) 606-6300
                       7   Fax: (408) 606-6333

                       8   Alexander D. Pencu (pro hac vice)
                           adp@msf-law.com
                       9   Christopher J. Major (pro hac vice)
                           cjm@msf-law.com
                   10      Jeffrey P. Weingart (pro hac vice)
                   11      jpw@msf-law.com
                           MEISTER SEELIG & FEIN LLP
                   12      125 Park Avenue, 7th Floor
                           New York, NY 10017
                   13      Telephone: (212) 655-3500
                           Fax: (646) 539-3649
                   14

                   15      Attorneys for Plaintiff

                   16                                  UNITED STATES DISTRICT COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA
                   17

                   18                                                   Case No. 5:20-CV-03778-LHK
                   19                                                   PLAINTIFF’S MEMORANDUM OF
                                                                        POINTS AND AUTHORITIES IN
                   20                                                   OPPOSITION TO DEFENDANTS
                           LYNWOOD INVESTMENTS CY LIMITED,
                   21                                                   MAXIM KONOVALOV, IGOR
                                             Plaintiff,                 SYSOEV, ANDREY ALEXEEV, MAXIM
                   22                                                   DOUNIN, GLEB SMIRNOFF, AND
                                 vs.                                    ANGUS ROBERTSON’S MOTION TO
                   23                                                   DISMISS (Dkt. No. 106)
                           MAXIM KONOVALOV, et al.,
                   24                                                   Date: February 18, 2021
                                             Defendants.
                   25                                                   Time: 1:30 p.m.
                                                                        Courtroom 8, 4th Floor
                   26                                                   The Honorable Lucy H. Koh

                   27

                   28
B URKE , W I LLI AMS &                                                              CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                             OPPOSITION TO MOTION TO DISMISS
                             Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 2 of 33



                       1                                                        TABLE OF CONTENTS

                       2
                       3   Contents
                           INTRODUCTION .......................................................................................................................... 1
                       4   FACTUAL BACKGROUND ........................................................................................................ 1
                       5   ARGUMENT .................................................................................................................................. 3
                              A. California and U.S. Copyright Statutes of Limitations Law Apply .............................. 3
                       6
                              B. The Statute of Limitations Accrued No Earlier Than the Merger Closing .................. 4
                       7        1. The limitations period starts upon any conspirators’ last overt act .................................. 4
                                2. IDs engaged in a continuing violation .......................................................................... 5
                       8
                                3. IDs’ accrual argument lacks merit ............................................................................... 5
                       9      C. Lynwood’s Claims Are Timely Due to IDs’ Fraudulent Concealment ......................... 6
                   10         D. The Discovery Rule Delays Accrual ................................................................................. 7
                              E. IDs’ Arguments Against Tolling and Delayed Accrual Lack Merit .................................... 8
                   11
                           II. Only Counts 2 Through 6 are Governed by Russian Law ................................................. 9
                   12         A. IDs Fail to Establish Material Differences in Law ........................................................ 10
                              B. California has the greater interest than Russia in applying its law ............................ 10
                   13
                              C. The Comparative Impairment Factor Favors California Law .................................... 11
                   14      III.   Lynwood Pleads Claims Upon Which Relief May Be Granted ................................... 12
                   15         A. Lynwood’s Civil Conspiracy Claim is Valid (Count 1) ................................................ 12
                              B. Lynwood States a Claim for Aiding and Abetting (Count 7) ....................................... 13
                   16         C. Lynwood Pleads a Tortious Interference with Contract Claim (Count 10) ............... 15
                   17         D. Lynwood Pleads Tortious Interference with Prospective Advantage (Count 13) ...... 16
                              E. Lynwood’s Copyright Claims are Valid (Counts 15-17) .............................................. 17
                   18
                              F. Lynwood’s Lanham Act Claims are Valid (Counts 24-25) .......................................... 18
                   19      IV.    The Court Has Personal Jurisdiction Over the Russian Individual Defendants ....... 18
                   20         A. California’s Long-Arm Statute Supports Specific Jurisdiction Over RDs ........................ 18
                              B. RDs Purposefully Directed Conduct To, and Availed Themselves of, California ..... 19
                   21           1. RDs purposefully directed action at California......................................................... 19
                   22           2. RDs Purposefully Availed Themselves of Doing Business in California ................. 21
                              B. Lynwood’s Claims Arise Out of RDs’ Activities in California .................................... 22
                   23
                              C. Personal Jurisdiction Over RDs is Reasonable ............................................................. 23
                   24         D. In the Alternative, the Court Should Grant Jurisdictional Discovery ........................ 24
                           V. In the Alternative, the Court Should Grant Lynwood Leave to Amend ........................ 24
                   25
                           VI.    The Court Should Strike IDs’ Improper Appendix & Parts of Muranov’s
                   26      Declaration .................................................................................................................................... 24
                           CONCLUSION ............................................................................................................................. 25
                   27

                   28
B URKE , W I LLI AMS &                                                                                                      CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                                              - ii -           PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                                                     OPPOSITION TO MOTION TO DISMISS
                           Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 3 of 33



                       1

                       2
                       3

                       4

                       5
                       6
                       7
                       8

                       9
                   10
                   11

                   12
                   13
                   14

                   15
                   16

                   17

                   18
                   19

                   20
                   21

                   22

                   23
                   24

                   25
                   26

                   27

                   28
B URKE , W I LLI AMS &                                                            CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                           - iii -   PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                           OPPOSITION TO MOTION TO DISMISS
                             Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 4 of 33



                       1                                                       TABLE OF AUTHORITIES
                           Cases
                       2   . Grateful Dead Prods. v. Sagan, 2008 WL 11389542, *6 (N.D. Cal. 2008) ............................... 16
                           . H.B. Filmes, Ltd., 98 Fed. App’x. at 598 ...................................................................................... 8
                       3   .” H.B. Filmes, Ltd. v. CBS, Inc., 98 Fed. App’x. 596, 598 (9th Cir. 2004) ................................... 7
                           .” Sinatra v. Nat'l Enquirer, Inc., 854 F.2d 1191, 1197 (9th Cir. 1988). ...................................... 18
                       4   AirWair Int'l Ltd. v. Schultz, 73 F. Supp. 3d 1225, 1233 (N.D. Cal. 2014). .................................. 19
                           AirWair Int'l Ltd. v. Schultz, 73 F. Supp. 3d 1225, 1234 (N.D. Cal. 2014). .................................. 20
                       5   also Twentieth Century Fox Int'l Corp. v. Scriba, 385 F. App’x 651, 653 (9th Cir. 2010) ........... 24
                           Am. Licorice Co. v. Total Sweeteners, Inc., 2013 WL 4396778, at *5 (N.D. Cal. 2013) .............. 10
                       6   Andrew Smith & Co. v. Paul’s Pak, Inc., 2009 WL 10675140, *3 (N.D. Cal. Jul. 29, 2009), ...... 16
                           Animation Workers II, 123 F. Supp. 3d at 1194............................................................................... 7
                       7   Animation Workers II, 123 F. Supp. 3d at 1203............................................................................... 6
                           Apple Inc. v. Samsung Elecs. Co., 2012 WL 1672493, at *11 (N.D. Cal. May 14, 2012) ............ 14
                       8   Berdux v. Project Time & Cost, Inc., 669 F. Supp. 2d 1094, 1101 (N.D. Cal. 2009).................... 22
                           Bowoto v. Chevron Corp., 2006 WL 2455761, *9-10 (N.D. Cal. Aug. 22, 2006) ........................ 11
                       9   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985))........................................................ 23
                           Cantran Grp., Inc. v. Cups, LLC, 2020 WL 4873564, *3-4 (C.D. Cal. Jul. 1, 2020) .................... 12
                   10      Channell Commercial Corp. v. Wilmington Mach. Inc., 2016 WL 7638180, at *7 (C.D. Cal.
                              2016). ......................................................................................................................................... 10
                   11      CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1080 (9th Cir. 2011) .......................... 23
                           Comm. for Idaho’s High Desert v. Yost, 92 F.3d 814 (9th Cir. 1996), “ ....................................... 17
                   12      CRS Recovery, Inc. v. Laxton, 600 F.3d 1138, 1143 (9th Cir. 2010)............................................... 4
                           Daniels v. Select Portfolio Servicing, Inc., 246 Cal. App. 4th 1150, 1173 (Cal. App. 2016), ....... 13
                   13      de Vries v. Brumback, 53 Cal. 2d 643, 648, 349 P.2d 532, 535-37 (Cal.1960) ............................. 13
                           Diamond Multimedia Sys., Inc. v. Superior Court, 968 P.2d 539, 557 (CA 1999). ...................... 11
                   14      Digby Adler Group LLC v. Image Rent A Car, Inc., 79 F. Supp. 3d 1095, 1104 (N.D. Cal. ........ 17
                           Dish Network, L.L.C. v. Jadoo TV, Inc., 2020 WL 5816579, *3 (N.D. Cal. Sep. 30, 2020 .......... 17
                   15      Erickson Productions, Inc. v. Kast, 921 F.3d 822, 829-832 (9th Cir. 2019), ................................ 17
                           Favila v. Katten Muchin Rosenman LLP, 188 Cal. App. 4th 189, 206, 211 (Cal. App. 2010), .... 13
                   16      Fed. Treasury Enter. Sojuzplodoimport v. Spirits Int’l B.V., 61 F. Supp. 3d 372, 375, n. 13
                              (S.D.N.Y. 2014) ......................................................................................................................... 14
                   17      Flo & Eddie, Inc. v. Pandora Media, Inc., 851 F.3d 950, 955 (9th Cir. 2017). ............................ 11
                           Forcellati v. Hyland’s, Inc., 2014 WL 1410264, *3 (C.D. Cal. Apr. 9, 2014). ............................. 11
                   18      Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 807 (2005), cited by IDs (Br. 5), .................. 9
                           Free FreeHand Corp. v. Adobe Sys. Inc., 852 F. Supp.2d 1171, 1188 (N.D. Cal. 2012)................ 9
                   19      Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d 597, 602 (9th Cir. 2018). ........ 19
                           Glob. Commodities Trading Grp., Inc. v. Beneficio de Arroz Choloma, S.A., 972 F.3d 1101, 1106
                   20         (9th Cir. 2020) ............................................................................................................................ 18
                           Google Inc. v. Rockstar Consortium U.S. LP, 2014 WL 1571807, *10 (N.D. Cal. Apr. 17, 2014).
                   21         .................................................................................................................................................... 11
                           Hansen v. United States, 3 F. App’x 592, 593 (9th Cir. 2001) ...................................................... 24
                   22      Huntair, Inc. v. Gladstone, 774 F. Supp. 2d 1035, 1041 (N.D. Cal. 2011). .................................. 21
                           In re Animation Workers Antitrust Litig. (“Animation Workers II”), 123 F. Supp. 3d 1175, 1194
                   23         (N.D. Cal. 2015). .......................................................................................................................... 6
                           In re Apple Inc. Device Performance Litig., 386 F. Supp. 3d 1155, 1170 (N.D. Cal. 2019). .......... 4
                   24      In re Cathode Ray Tube (CRT) Antitrust Litig., 2016 WL 8669891, at *5, n.1 (N.D. Cal. Aug. 22,
                              2016) ............................................................................................................................................ 7
                   25      In re Coordinated Pretrial Proceedings in Petroleum Prod. Antitrust Litig., 782 F. Supp. 487,
                              489 (C.D. Cal. 1991). ................................................................................................................... 6
                   26      In re Glumetza Antitrust Litig., -- F.Supp.3d --, 2020 WL 1066934, *6-7 (N.D. Cal. Mar. 5,
                              2020) ............................................................................................................................................ 7
                   27      In re Pacific Fertility Center Litigation, 2019 WL 3753456, *6 (N.D. Cal. Aug. 8, 2019)
                              (granting leave to amend the dismissed claims). ....................................................................... 24
                   28
B URKE , W I LLI AMS &                                                                                                          CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                                                 - iv -            PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                                                         OPPOSITION TO MOTION TO DISMISS
                             Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 5 of 33



                       1   Ins. Co. of N. Am. v. Fed. Exp. Corp., 189 F.3d 914, 921 (9th Cir. 1999) ...................................... 3
                           Ins. Co. of N. Am. v. Fed. Exp. Corp., 189 F.3d 914, 921 (9th Cir. 1999), ................................... 10
                       2   Krish v. Balasubramaniam, 2006 WL 2884794, *3 (E.D. Cal. Oct. 10, 2006) ............................. 25
                           Livett v. F.C. Fin. Assocs., 124 Cal. App. 3d 413, 415 (Ct. App. 1981).......................................... 5
                       3   Lyons v. Michael & Assocs., 824 F.3d 1169, 1170 (9th Cir. 2016) (r ............................................. 7
                           Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). ..................... 3
                       4   Martinez v. Knight Transportation, Inc, 2018 WL 6308110, *9 (E.D. Cal. Dec. 3, 2018) ........... 10
                           Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). .......................... 19
                       5   MVP Asset Mgmt. (USA) LLC v. Vestbirk, 2011 WL 4407560, *2 (E.D. Cal. 2011) .................... 14
                           NetApp, Inc. v. Nimble Storage, Inc., 41 F. Supp. 3d 816, 827 (N.D. Cal. 2014). ........................ 19
                       6   Philips v. Ford Motor Co., 2015 WL 4111448, *7 (N.D. Cal. Jul. 7, 2015). .................................. 6
                           Quelimane Co. v. Stewart Title Guaranty Co., 19 Cal. 4th 26, 56 (Cal. 1998), ............................. 16
                       7   R & R Sails, Inc. v. Ins. Co. of State of Pennsylvania, 610 F. Supp. 2d 1222 (S.D. Cal. 2009), ... 11
                           Raceway Properties, LLC v. LSOF Carlsbad Land L.P., 157 F. App’x 959 (9th Cir. 2005) .......... 5
                       8   Reiser v. Marriott Vacations Worldwide Corp., 2018 WL 2762024, *4 (E.D. Cal. Jun. 8, 2018) .. 5
                           Rivera v. Saul Chevrolet, Inc., No. 2017 WL 3267540, *6 (N.D. Jul. 31, Cal. 2017)................... 10
                       9   Rustico v. Intuitive Surgical, Inc., 424 F. Supp. 3d 720, 726 (N.D. Cal. 2019),.............................. 4
                           S.A.R.L. v. Samaraneftegaz, 592 F. App’x 28 (2d Cir. 2015), ....................................................... 15
                   10      Sacramento E.D.M., Inc. v. Hynes Aviation Industries, Inc., 761 Fed. App’x 678, 680 (9th Cir.
                             2019) ............................................................................................................................................ 5
                   11      SEA Metropolitan S.A. v. DGM Commodities Corp., No. 13CV01521, 2013 WL 1816153, at ¶109
                             (E.D.N.Y. Mar. 22, 2013). ......................................................................................................... 15
                   12      See Jonna Corp. v. City of Sunnyvale, 2017 WL 2617983, *2, n. 4 (N.D. Cal. Jun. 16, 2017). ... 25
                           Synopsys, Inc. v. Magma Design Automation, Inc., 2005 WL 8177857, *5 (N.D. Cal. May 18,
                   13        2005). ........................................................................................................................................... 8
                           Tasion Commc’ns, Inc. v. Ubiquiti Networks, Inc., 2013 WL 4530470, *11 (N.D. Cal. 2013). ... 10
                   14      Tasion Commc’ns, Inc. v. Ubiquiti Networks, Inc., 2013 WL 4530470, at *11 (N.D. Cal. 2013). . 3
                           Utah v. McKesson Corp., 2011 WL 2884922 (N.D. Cal. 2011) ...................................................... 5
                   15      Washington Mut. Bank, FA v. Superior Court, 24 Cal. 4th 906, 919 (2001). ................................ 10
                           Wyatt v. Union Mortg. Co., 24 Cal. 3d 773, 786 (1979) .................................................................. 4
                   16      Yahoo! Inc. v. La Ligue Contre Le Racisme Et L'Antisemitisme, 433 F.3d 1199, 1210 (9th Cir.
                             2006). ......................................................................................................................................... 19
                   17      Yukos Capital S.A.R.L. v. OAO Samaraneftegaz, 2014 WL 81563, *5 (S.D.N.Y. Jan. 9, 2014) .. 15
                           Statutes
                   18      Mosier v. S. California Physicians Ins. Exch., 63 Cal. App. 4th 1022, 1048 (1998). ................... 12
                           Rule 9(b). Br. 8 .............................................................................................................................. 12
                   19      Wu v. Oregon Trail Corp., 2019 WL 6603172, *3 (C.D. Cal. Jul. 31, 2019) ............................... 12
                           Wu, 2019 WL 6603172, *2. ........................................................................................................... 12
                   20
                           Other Authorities
                   21      Articles 53.1 and 53 ....................................................................................................................... 13
                           Russian Civil Code, and Article 44 of the Law on Limited Liability Companies ......................... 13
                   22

                   23
                   24

                   25
                   26

                   27

                   28
B URKE , W I LLI AMS &                                                                                                        CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                                               -v-               PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                                                       OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 6 of 33



                       1                         ABBREVIATIONS AND GLOSSARY OF TERMS
                       2   TERM                           DEFINITION/MEANING
                       3
                           2019 Merger                    Merger transaction entered into on or about March 9, 2019
                       4                                  by F5N and NGINX BVI. See Compl. ¶389.

                       5   Alexeev                        Defendant Andrey Alexeev, a co-founder of Defendant
                                                          NGINX BVI.
                       6
                       7   Affiliates                     Third-party users and companies who download copies of
                                                          the NGINX Software and purchase, from Defendants, fee-
                       8                                  based subscriptions and licenses to NGINX Plus and other
                                                          commercial components of the Copyrighted Works. See
                       9                                  Compl. ¶729.
                   10      BV NGINX                       Defendant BV NGINX, LLC
                   11
                           Christophoroff                 Alexander Christophoroff, Gowling WLG (International),
                   12                                     Inc., Russian Law Expert for Lynwood

                   13      Complaint or Compl.            Lynwood’s Complaint (ECF No. 1)
                   14
                           Copyrighted Works              The (i) the open source NGINX Software conceived and/or
                   15                                     developed from 2001 until the end of 2011; (ii) all NGINX
                                                          Plus software modules conceived and/or developed before
                   16                                     the end of 2011; (iii) all of the foregoing software, in source
                                                          code and executable form, to the extent that such software
                   17                                     comprises, or is included in, any or all post-2011 versions,
                                                          releases, improvements and/or derivations of: (a) the open
                   18
                                                          source NGINX Software; and/or (b) any commercial
                   19                                     products licensed or sold by the Defendants, including
                                                          without limitation, NGINX Plus, NGINX Amplify, NGINX
                   20                                     Controller, and NGINX Unit; and (iv) all copyright rights
                                                          and other intellectual property rights inherent therein or
                   21                                     appurtenant thereto. See Compl. ¶702
                   22
                           CUTSA                          California Uniform Trade Secrets Act
                   23
                           Defendants                     Defendants Konovalov, Sysoev, Alexeev, Dounin,
                   24                                     Smirnoff, Robertson, F5, Eventures, Runa, NGINX BVI,
                                                          NGINX Software, Inc., BV NGINX, and NGINX DE.
                   25
                   26      Disloyal Employees             Defendants Konovalov, Sysoev and Smirnoff, formerly
                                                          employed by Rambler, and later by Defendant NGINX BVI.
                   27                                     Konovalov and Sysoev are now employed by Defendant F5
                                                          Networks. See Compl. ¶82
                   28
B URKE , W I LLI AMS &                                                                    CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                - vi -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                   OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 7 of 33



                       1   Dounin                      Defendant Maxim Dounin, a Rambler employee from 2004
                                                       to 2007, and later an employee of Defendant NGINX BVI.
                       2
                       3   Eventures                   Defendant E.Venture Capital Partners II, LLC, a venture
                                                       capital firm.
                       4
                           F5 Defendants               Defendants F5 Networks, Inc., NGINX BVI and NGINX
                       5                               Software, Inc.
                       6   F5                          Defendant F5 Networks, Inc., which acquired NGINX BVI
                       7                               and NGINX Software, Inc. in 2019 for $670 million.

                       8   Konovalov                   Defendant Maxim Konovalov, a Rambler employee from
                                                       2008 to 2011, and a co-founder of Defendant NGINX BVI,
                       9                               who is now employed by Defendant F5 Networks.
                   10      Korotkov                    Non-Party Alexander Korotkov, a former Rambler
                   11                                  employee and described in the Complaint as the
                                                       Whistleblower
                   12
                           Lynwood                     Plaintiff Lynwood Investments CY Limited
                   13
                           Muranov                     Alexander Muranov, Muranov, Chernyakov and Partners,
                   14
                                                       Russian Law Experts for the Individual Defendants
                   15
                           NGINX BVI                   Defendant NGINX, Inc. (BVI)
                   16
                           NGINX Conspirators          Defendants NGINX BVI, NGINX Software, Inc., BV
                   17                                  NGINX, LLC and NGINX, Inc. (DE)
                   18
                           NGINX DE                    Defendant NGINX, Inc. (DE)
                   19
                           NGINX Enterprise            The NGINX Software, commercial (paid) derivatives and
                   20                                  extensions thereof, including NGINX PLUS, the NGINX
                                                       Trademarks, the NGINX brand, associated goodwill and
                   21                                  name recognition, installed user base, and related business
                                                       opportunities See Compl. ¶¶22, 51, 213, 229, 257, 284, 294,
                   22
                                                       378, 387, 379, 426, 523, 377, 378.
                   23
                           NGINX Plus                  A commercial version/derivation of the NGINX Software
                   24                                  with added features and functionality for paying subscribers.
                                                       See Compl. ¶31.
                   25
                   26      NGINX Software              Web server software developed by Defendant Sysoev as a
                                                       work made for hire while he was employed by Rambler
                   27                                  from 2000 through 2011 with the assistance of other
                                                       Rambler employees, and using Rambler facilities and
                   28                                  resources, as part of his job responsibilities. See Compl.
B URKE , W I LLI AMS &                                                                CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                            - vii -      PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                               OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 8 of 33



                       1                               ¶11.
                       2   NGINX Software, Inc.        Defendant NGINX Software, Inc.
                       3
                           NGINX trademark             The NGINX trademark
                       4
                           NGINX Trademarks            The trademarks NGINX, NGINX (Stylized), NGINX
                       5                               PLUS, NGINX CONTROLLER and NGINX UNIT.
                       6   Plaintiff or Lynwood        Plaintiff Lynwood Investments CY Limited
                       7
                           Rambler                     Rambler Internet Holding LLC, a Russian media company
                       8                               and former employer of the Disloyal Employees that
                                                       assigned its ownership rights in the NGINX Enterprise to
                       9                               Plaintiff Lynwood.
                   10      Robertson                   Defendant Angus Robertson, NGINX BVI’s former CEO,
                   11                                  who is now employed by Defendant F5 Networks.

                   12      Runa                        Defendant Runa Capital, Inc., a venture capital firm.

                   13      Smirnoff                    Defendant Gleb Smirnoff, a Rambler employee from 2006
                                                       to 2012 and subsequently a NGINX BVI employee.
                   14

                   15      Sysoev                      Defendant Igor Sysoev, the primary author of NGINX and
                                                       NGINX Plus, a Rambler employee from 2000 to 2011, and
                   16                                  a co-founder of NGINX BVI, who is now employed by
                                                       Defendant F5 Networks.
                   17
                           Team                        Defendants Sysoev, Konovalov, Smirnoff, Alexeev and
                   18
                                                       Dounin. See Compl. ¶82.
                   19
                           VCs                         Defendants Runa and Eventures.
                   20
                   21

                   22

                   23
                   24

                   25
                   26

                   27

                   28
B URKE , W I LLI AMS &                                                                CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                            - viii -     PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                               OPPOSITION TO MOTION TO DISMISS
                               Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 9 of 33



                       1

                       2                                             INTRODUCTION

                       3              Defendants Konovalov, Sysoev, Alexeev, Dounin, Smirnoff, and Robertson (“IDs”)

                       4   financed and operated the NGINX Enterprise 1 stolen by the Team in California, and achieved the

                       5   object of their conspiracy – selling the NGINX Enterprise to F5 – in California. The Disloyal

                       6   Employees actively and fraudulently concealed their scheme from Rambler. It was only when the

                       7   Team’s jettisoned co-conspirator Korotkov blew the whistle on the Team in mid-2019, and

                       8   explained to Rambler how the Disloyal Employees destroyed evidence to cover their tracks, that

                       9   Rambler had reason and the means to investigate Defendants’ wrongdoing. Rambler immediately

                   10      undertook an extensive investigation, including the forensic recovery of data unlawfully deleted by

                   11      the Disloyal Employees. The investigation concluded in early 2020, and Lynwood, as Rambler’s

                   12      assignee, promptly filed this action on June 8, 2020. Thus, Lynwood timely sued IDs in this Court,

                   13      which has jurisdiction because the unlawful acts occurred in California.

                   14                 The extensive and detailed allegations in the Complaint state valid claims against the IDs,

                   15      who were central to the architecture and execution of the conspiracy to steal Rambler’s NGINX

                   16      Enterprise. Faced with these allegations, IDs resort to mischaracterizing Lynwood’s claims and

                   17      relying on a discredited and self-contradicting Russian lawyer – Muranov – to improperly resolve

                   18      factual disputes to argue for pre-discovery dismissal. The Court should reject IDs’ improper

                   19      motion, and permit this case to proceed to a merits-based adjudication.

                   20                                          FACTUAL BACKGROUND

                   21                Sysoev developed the NGINX Software as a work for hire at Rambler’s direction and for

                   22      Rambler’s benefit, using Rambler infrastructure, resources and personnel, as part of his duties while

                   23      employed by Rambler for a decade, beginning in 2000. ¶¶1, 15, 113, 224, 392-393, 396-398, 480-

                   24      523.2 After Konovalov joined Rambler as its Chief Technology Officer in 2008, the Disloyal

                   25      Employees recognized the NGINX Enterprise’s tremendous value as the centerpiece of a business

                   26      enterprise that would include commercial NGINX Software derivatives and extensions, such as

                   27      1
                               Capitalized terms not defined in the brief are defined in the preceding glossary.
                   28      2
                               Unless otherwise noted, all cited paragraphs are to the Complaint (Dkt. No. 1).
B URKE , W I LLI AMS &                                                                             CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                                      PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                            OPPOSITION TO MOTION TO DISMISS
                           Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 10 of 33



                       1   NGINX Plus, related service offerings, the NGINX trademark and brand, a large installed user

                       2   base, associated goodwill, and related business opportunities – the NGINX Enterprise. ¶¶26, 219-

                       3   230, 247, 254-57. Instead of apprising Rambler about the valuable NGINX Enterprise, the Team

                       4   concealed the NGINX Enterprise from Rambler and subsequently monetized it for themselves.

                       5   ¶¶13, 20, 26, 27, 44, 192, 251, 637, 704. The Disloyal Employees affirmatively misrepresented to

                       6   Rambler that the NGINX Software had zero value, hid Sysoev’s development of NGNIX Plus and

                       7   other commercial derivatives, concealed the existence and value of the NGINX Enterprise, covertly

                       8   made plans with venture capitalists, and destroyed evidence of their wrongdoing as they exited

                       9   Rambler in 2011 and 2012. ¶¶4, 5, 9, 12, 44-45, 284, 201, 214, 221, 223, 284, 288-303, 463, 584.

                   10             The Disloyal Employees were shopping the NGINX Enterprise to VCs and projecting that

                   11      they stood to earn $30 million from two rounds of financing while Konovalov was representing to

                   12      Rambler that the NGINX Software was worthless. In presentations, the Team articulated the end

                   13      goal of the conspiracy to be a sale to a large United States technology company, including,

                   14      specifically, F5. Dkt. No. 106-6, p. 20. The Team even formed corporate entities, headquartered

                   15      in California, and filed U.S. trademark applications for the NGINX trademark while still employed

                   16      by Rambler, all in violation of the Disloyal Employees’ employment agreements with Rambler and

                   17      Rambler’s internal written policies. ¶¶185-86, 194, 212, 254-78, 307-332, 473, 535.

                   18             The Team, under the stewardship of Robertson, who joined as NGINX BVI’s CEO in 2012,

                   19      grew Rambler’s NGINX Enterprise into a highly valuable business, raising $100 million in seed

                   20      capital. ¶¶385-388. The Team purposefully and strategically headquartered the NGINX Enterprise

                   21      in the Northern California technology hub, taking advantage of the credibility and cache of being a

                   22      U.S. start-up. ¶¶249, 318. The Team successfully (and covertly) stole the NGINX Enterprise and,

                   23      within roughly twenty-one months of Sysoev’s departure from Rambler, introduced their first

                   24      commercial NGINX Plus products, which consisted of purloined commercial NGINX code initially

                   25      conceived of and covertly developed by Sysoev while he was employed by Rambler. ¶¶247, 281,

                   26      701. In March 2019, the Team sold the NGINX Enterprise to F5 for $670 million in a transaction

                   27      entered into in San Francisco. Ex. 2 to Declr. Of Alexander Pencu (“PD”). The transaction closed

                   28      in May 2019 (¶¶389-417), and the NGINX Enterprise remains headquartered in San Francisco as a
B URKE , W I LLI AMS &                                                                          CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                       -2-         PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                         OPPOSITION TO MOTION TO DISMISS
                               Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 11 of 33



                       1   subsidiary of F5, with Robertson, Konovalov, Sysoev, and Dounin still at the helm. ¶¶409-414.

                       2            In the spring of 2019, Korotkov—who was formerly employed by Rambler and participated

                       3   with the Team’s preparation to exploit the NGINX Enterprise until he was jettisoned by the Team—

                       4   blew the whistle and informed Rambler that the Team had misappropriated the NGINX Enterprise

                       5   from Rambler and explained how the Team had concealed their activity from Rambler. ¶¶455-465.

                       6   Korotkov’s disclosure sparked an extensive investigation into his accusations, including forensic

                       7   recovery of data illegally deleted by the Disloyal Employees. ¶466. The investigation revealed that

                       8   the Team had covertly misappropriated the NGINX Enterprise from Rambler and destroyed

                       9   evidence of their wrongful acts. ¶467. In April 2020, Rambler assigned the NGINX Enterprise to

                   10      Lynwood (¶¶478-79), and on June 8, 2020, Lynwood timely filed this action. See Dkt. No. 1.

                   11                                                 ARGUMENT
                   12               On a motion to dismiss, courts must “accept factual allegations in the complaint as true and

                   13      construe the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul

                   14      Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                   15      I.       Lynwood’s Claims are Timely
                   16               A.      California and U.S. Copyright Statutes of Limitations Law Apply
                   17               IDs concede California and U.S. Copyright law supply the statutes of limitations rules for

                   18      this case. Br. 4.3 IDs maintain that Russian law and California law are similar. Br., 8 n. 5. Thus,

                   19      there is “no need to engage in a lengthy exegesis of” foreign law because IDs have not even given

                   20      “perfunctory attention to the substantive differences between the laws of California” and Russia.

                   21      Ins. Co. of N. Am. v. Fed. Exp. Corp., 189 F.3d 914, 921 (9th Cir. 1999) (finding “no true conflict”

                   22      of laws). “The proponent of the other forum’s law bears the burden of establishing that the other

                   23      forum’s law differs materially from California’s, and demonstrat[ing] how applying that law will

                   24      further the interest of that jurisdiction.” Tasion Commc’ns, Inc. v. Ubiquiti Networks, Inc., 2013

                   25      WL 4530470, at *11 (N.D. Cal. 2013). In fact, IDs establish that there is no conflict between

                   26      Russian law and U.S. law. IDs’ expert Muranov concedes that Russian law (like California law)

                   27
                           3
                               Dkt. No. 106 (“Br.”).
                   28
B URKE , W I LLI AMS &                                                                           CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                         -3-        PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                          OPPOSITION TO MOTION TO DISMISS
                               Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 12 of 33



                       1   encompasses the discovery rule, delayed accrual, and even judicial discretion for extending statutes

                       2   of limitation. Dkt. No. 106-7 ¶¶91, 93-95, 106, 112-114. Muranov also concedes that a Russian

                       3   court would not hesitate to toll the running of the limitations period until after a plaintiff completed

                       4   a one-year investigation “in order to establish for sure whether any violation [of its rights] indeed

                       5   had taken place.” Id. ¶102; see also ¶¶103-104. For completeness, Lynwood’s Russian legal expert,

                       6   Christophoroff, has submitted expert opinion evidence regarding Russian law on limitations in his

                       7   Declaration (“CD”) ¶¶99-127, which also establishes that Russian law is no different than

                       8   California law on the accrual and tolling of statutes of limitation. As there is no conflict of law

                       9   identified by any party, the Court should apply California law. 4 See CRS Recovery, Inc. v. Laxton,

                   10      600 F.3d 1138, 1143 (9th Cir. 2010).5

                   11               B.     The Statute of Limitations Accrued No Earlier Than the Merger Closing
                   12               IDs’ assertion that Lynwood’s claims accrued in 2011 is baseless, and ignores the

                   13      continuing nature of Defendants’ wrongdoing. 6

                   14                      1.      The limitations period starts upon any conspirators’ last overt act

                   15               “When a civil conspiracy is properly alleged and proved, the statute of limitations does not

                   16      begin to run on any part of a plaintiff’s claims until the last overt act pursuant to the conspiracy has

                   17      been completed.” Wyatt v. Union Mortg. Co., 24 Cal. 3d 773, 786 (1979) (holding the trial judge

                   18      properly declined to give an SOL instruction in a mortgage fraud case because “the last overt act

                   19      was appellants’ collection a few weeks before trial of the final payment on the 1970 loan”). Under

                   20      4
                            “[I]t is premature to conduct a detailed choice-of-law analysis at this stage of the litigation. Courts
                           have declined to conduct such an analysis at the motion to dismiss stage where further development
                   21      of the record is necessary to properly decide the choice-of-law question.” In re Apple Inc. Device
                           Performance Litig., 386 F. Supp. 3d 1155, 1170 (N.D. Cal. 2019).
                   22
                           5
                             IDs’ citation to Rustico v. Intuitive Surgical, Inc., 424 F. Supp. 3d 720, 726 (N.D. Cal. 2019), is
                   23
                           misplaced. The Court found the plaintiffs “fail[ed] to demonstrate that the instant case represents
                   24      one of the ‘rare exceptions’ in which the [foreign] statute of limitations, rather than the California
                           statute of limitations, applies.” Id. at 728. The Rustico court found that the conflict of laws was
                   25      “false,” because even though the applicable statutes of limitations of California and Connecticut
                           differed, Connecticut had no interest in the application of its statute. Id. at 729.
                   26
                           6
                             IDs state they concur with VCs’ arguments. Br. 5, n. 4. IDs also reference F5’s argument
                   27      regarding the statute of limitations for Copyright claims, but make no such argument themselves.
                           Br. 5. Lynwood incorporates by reference its arguments in response to VCs and F5’s motions. Dkt.
                   28      116, pp. 6-13; Dkt. 115, pp. 20-22.
B URKE , W I LLI AMS &                                                                             CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                         -4-          PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                            OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 13 of 33



                       1   California law, acts of purposeful concealment after the object of the conspiracy is finally achieved

                       2   further delays the accrual of the SOL. See Livett v. F.C. Fin. Assocs., 124 Cal. App. 3d 413, 415

                       3   (Ct. App. 1981) (reversing grant of summary judgment because the “facts presented by the plaintiff

                       4   are susceptible of inferences which could lead a trier of fact to conclude that tortious acts were

                       5   committed within the statutory period”). The Livett court ruled that the “nature and scope of the

                       6   conspiracy in this case requires factual analysis” and “resolution by trial.” Id. at 421; see also Utah

                       7   v. McKesson Corp., 2011 WL 2884922 (N.D. Cal. 2011) (denying MTD because the lawsuit was

                       8   filed less than two years after the last overt act, which was an act of concealment); Raceway

                       9   Properties, LLC v. LSOF Carlsbad Land L.P., 157 F. App’x 959 (9th Cir. 2005) (“Improbable

                   10      though it may be, we cannot say that the statute of limitations has run as a matter of law on the

                   11      fraud claim given the averment that the last overt act occurred within the statutory period”).

                   12                     2.      IDs engaged in a continuing violation
                   13             “[T]he continuing violation doctrine aggregates a series of wrongs or injuries for purposes

                   14      of the statute of limitations, treating the limitations period as accruing for all of them upon

                   15      commission or sufferance of the last of them.” Reiser v. Marriott Vacations Worldwide Corp.,

                   16      2018 WL 2762024, *4 (E.D. Cal. Jun. 8, 2018) (applying the continuing violation doctrine to find

                   17      complaint timely, where plaintiffs described a “multi-year, ongoing pattern of conduct” by

                   18      defendants that destroyed plaintiffs’ interest in condominium units and supported claims for breach

                   19      of fiduciary duty and breach of contract); see also Sacramento E.D.M., Inc. v. Hynes Aviation

                   20      Industries, Inc., 761 Fed. App’x 678, 680 (9th Cir. 2019) (applying the continuing violation

                   21      doctrine to find a complaint timely, where the alleged constructive fraud and breach of fiduciary

                   22      duty occurred over a period of years). The wrongful conduct in this case spanned years, but IDs’

                   23      wrongful acts were not a series of discrete, independently actionable wrongs. Thus, Lynwood’s

                   24      claims did not accrue until, at the earliest, 2019.

                   25             3.      IDs’ accrual argument lacks merit

                   26             Without addressing the accrual date applicable in a conspiracy or the continuing wrong

                   27      doctrine, and without citing a single case, IDs argue that all of Lynwood’s claims accrued in 2011.

                   28      Br. 5. IDs ignore the continuing nature of their wrongful conduct, which consisted of concealing
B URKE , W I LLI AMS &                                                                            CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                          -5-        PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                           OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 14 of 33



                       1   the NGINX Enterprise from Rambler, operating it in California, and then selling it to F5. ¶¶1-55,

                       2   82, 185, 192-230, 244-266, 282-285, 288-305. Moreover, IDs’ assertion that Lynwood’s claims

                       3   accrued in 2011 “when Konovalov and Sysoev left Rambler and openly stated that they intended

                       4   to form their own company commercializing NGINX” (Br. 5) mischaracterizes the Complaint.

                       5   Lynwood alleges that during their employment, the Disloyal Employees concealed from Rambler

                       6   the existence, value, and utility of the NGINX Enterprise and that NGINX Plus was in development.

                       7   ¶¶31-46, 194-195, 209, 213, 215, 225, 282, 284, 398, 457-462. Upon their separation from Rambler

                       8   they represented to Rambler that they would be merely providing support services for the NGINX

                       9   open source software, which Konovalov had always told Rambler was worthless. ¶281.

                   10              C.      Lynwood’s Claims Are Timely Due to IDs’ Fraudulent Concealment
                   11              The doctrine of fraudulent concealment “tolls the statute of limitations where a defendant,

                   12      through deceptive conduct, has caused a claim to grow stale.” Philips v. Ford Motor Co., 2015

                   13      WL 4111448, *7 (N.D. Cal. Jul. 7, 2015). It applies where “the defendant fraudulently concealed

                   14      the existence of a cause of action in such a way that the plaintiff, acting as a reasonable person, did

                   15      not know of its existence.’” In re Animation Workers Antitrust Litig. (“Animation Workers II”),

                   16      123 F. Supp. 3d 1175, 1194 (N.D. Cal. 2015). “Ordinarily, a defendant has an extremely difficult

                   17      burden to show that [fraudulent concealment allegations are] barred as a matter of law.” In re

                   18      Coordinated Pretrial Proceedings in Petroleum Prod. Antitrust Litig., 782 F. Supp. 487, 489 (C.D.

                   19      Cal. 1991). A plaintiff sufficiently alleges “affirmative acts” of concealment where, as here, it

                   20      asserts that defendants made false statements and engaged in efforts to destroy evidence and keep

                   21      their conspiracy secret. See, e.g., Animation Workers II, 123 F. Supp. 3d at 1203. Moreover,

                   22      “silence may be sufficient to show fraudulent concealment where there is an affirmative duty to

                   23      disclose, e.g., a fiduciary duty.” Id. at 1198, n. 13.

                   24              Lynwood pleads with particularity facts that require tolling of the statute of limitations for

                   25      all claims based on the fraudulent concealment doctrine (¶¶288-306, 455-467, 683-684), namely

                   26      that “(1) the defendant[s] took affirmative acts to mislead the plaintiff; (2) the plaintiff did not have

                   27      actual or constructive knowledge of the facts giving rise to its claim[s]; and (3) the plaintiff acted

                   28      diligently in trying to uncover the facts giving rise to its claim[s].” Animation Workers II, 123 F.
B URKE , W I LLI AMS &                                                                             CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                          -6-         PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                            OPPOSITION TO MOTION TO DISMISS
                           Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 15 of 33



                       1   Supp. 3d at 1194. The Team took extensive steps to conceal Rambler’s causes of action. ¶¶18-19,

                       2   47, 68-69, 288-303, 557-558, 579, 601. Indeed, the Team went so far as to destroy evidence, which

                       3   would have made it impossible for Rambler to investigate potential claims until after Korotkov

                       4   came forward and revealed ID’s destruction of evidence and concealment such that Rambler could

                       5   conduct a forensic data recovery with Korotkov’s roadmap. ¶¶296-304, 457-465. Korotkov’s

                       6   roadmap allowed Rambler and Lynwood to promptly and extensively investigate, which they did.

                       7   ¶¶466-467.

                       8          “[T]he question of constructive knowledge and inquiry notice generally ‘presents a question

                       9   for the trier of fact.’” Animation Workers II, 123 F. Supp. 3d at 1204. A plaintiff’s “[m]ere

                   10      suspicion is not enough” to show “the plaintiff is aware of facts.” In re Cathode Ray Tube (CRT)

                   11      Antitrust Litig., 2016 WL 8669891, at *5, n.1 (N.D. Cal. Aug. 22, 2016) (emphasis in original); see

                   12      also In re Glumetza Antitrust Litig., -- F.Supp.3d --, 2020 WL 1066934, *6-7 (N.D. Cal. Mar. 5,

                   13      2020) (while though “plaintiffs were on notice of two key aspects of the pharmaceutical pay-for-

                   14      delay scheme,” the court denied defendants’ motions to dismiss because “at least at this stage, the

                   15      complaint plausibly shows that knowledge of [a concealed term of a settlement agreement] was

                   16      necessary to excite the curiosity of the reasonable person.”

                   17             D.      The Discovery Rule Delays Accrual
                   18             “Under California law, the discovery rule may postpone accrual of an applicable statute of

                   19      limitations until a party either (1) actually discovered his injury or (2) could have discovered the

                   20      injury and cause through the exercise of reasonable diligence.” H.B. Filmes, Ltd. v. CBS, Inc., 98

                   21      Fed. App’x. 596, 598 (9th Cir. 2004) (reversing grant of summary judgment on SOL grounds

                   22      because the discovery rule presented “a triable issue of fact”). “[T]he discovery rule applies to

                   23      statutes of limitation in federal litigation” such “that a limitations period begins to run when the

                   24      plaintiff knows or has reason to know of the injury which is the basis of the action.” Lyons v.

                   25      Michael & Assocs., 824 F.3d 1169, 1170 (9th Cir. 2016) (reversing dismissal order based on the

                   26      discovery rule). “Ordinarily, the question of when a plaintiff had actual or constructive knowledge

                   27      of a fraud is a question of fact for the jury.” Utah, 2011 WL 2884922 at *3.

                   28             Lynwood extensively alleges the Team carried out their conspiracy covertly. ¶¶12, 13, 20,
B URKE , W I LLI AMS &                                                                          CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                        -7-        PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                         OPPOSITION TO MOTION TO DISMISS
                           Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 16 of 33



                       1   23, 26, 30, 209, 212, 215, 224, 230, 533, 534, 635, 639. Rambler lacked knowledge of the claims,

                       2   and the steps taken by the Disloyal Employees to conceal the claims, including destruction of

                       3   evidence. ¶¶288-306, 455-467, 472-77, 683-684. It was only after Korotkov came forward that

                       4   Rambler and Lynwood had sufficient information to conduct an effective investigation that

                       5   uncovered the scheme (¶¶455-77), including because Korotkov told Rambler about the Disloyal

                       6   Employees’ evidence destruction which sparked the forensic investigation and data recovery

                       7   operation that yielded incriminating information. ¶¶463, 466-67. Rambler’s discovery of its claims

                       8   was only possible after Korotkov blew the whistle, and thus the timing of this lawsuit is reasonable.

                       9          E.      IDs’ Arguments Against Tolling and Delayed Accrual Lack Merit
                   10             To bar application of the discovery rule, a plaintiff must have had knowledge of the injury

                   11      and that the defendant caused the injury. See Synopsys, Inc. v. Magma Design Automation, Inc.,

                   12      2005 WL 8177857, *5 (N.D. Cal. May 18, 2005). Moreover, plaintiff must know the specific facts

                   13      that give rise to its pleaded claim. H.B. Filmes, Ltd., 98 Fed. App’x. at 598. IDs impermissibly ask

                   14      the Court to decide disputed facts and prematurely adjudicate application of the discovery rule. IDs

                   15      argue that Rambler knew about Sysoev’s development of the NGINX opensource software such

                   16      that Rambler should have investigated the Disloyal Employees’ conduct in 2015. Br. 6-7. This is

                   17      the same argument rejected by the Ninth Circuit in H.B. Films: “However, those documents do not

                   18      indicate whether H.B. was specifically aware that CBS was packaging Kiss with allegedly less

                   19      valuable titles while attributing the same amount of profit to each title in the package; only the

                   20      Complaint filed in the present litigation makes any such allegation.” Id. The facts underlying

                   21      Plaintiff’s claims were not known, and could not have been known, until late 2019 at the earliest.

                   22             IDs ignore several key facts Lynwood pleads in the Complaint. Lynwood pleads that

                   23      Sysoev intentionally only asserted authorship of the NGINX opensource code (¶¶304-306), “but

                   24      was always silent on the subject of ownership” (¶304) “to avoid a confrontation with Rambler over

                   25      the NGINX Software ownership rights.” ¶305. This is material, because Russian law distinguishes

                   26      between authorship and ownership of copyrights such that it is common for employees to be

                   27      identified as authors while the employer is the owner of the copyright. ¶¶306, 482-489. In addition,

                   28      Lynwood pleads substantial concealment by the Disloyal Employees of their conspiracy; the
B URKE , W I LLI AMS &                                                                           CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                        -8-         PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                          OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 17 of 33



                       1   existence, value, and utility of the NGINX Enterprise; the covert development of NGINX Plus

                       2   while at Rambler, and Rambler’s causes of action, including by destroying evidence. ¶¶31-46, 194-

                       3   195, 281-285, 288-303. The assignment agreement in 2015 was entered into “prophylactically” in

                       4   connection with a restructuring of Rambler’s ownership to assign rights to Lynwood in the event

                       5   any wrongdoing occurred in the future or past misconduct came to light. ¶¶281, 468-472.

                       6          IDs’ argument that the assignment executed in 2015 proves Rambler’s knowledge of its

                       7   claims also lacks merit. Br. 7. Lynwood pleads that as of the 2015 assignment Rambler was

                       8   unaware of its potential claims, and it was only when Korotkov blew the whistle on the Disloyal

                       9   Employees’ fraudulent concealment that Rambler could have investigated and discovered the

                   10      wrongdoing – exactly what Rambler and Lynwood did in 2019. ¶¶471-77. Moreover, as Fox v.

                   11      Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 807 (2005), cited by IDs (Br. 5), makes clear,

                   12      constructive knowledge is only chargeable if, at the time of alleged suspicion, the plaintiff could

                   13      have uncovered the evidence anchoring its claims. Here, the Disloyal Employees evidence

                   14      destruction made it impossible for Rambler to investigate until Korotkov came forward. ¶¶463,

                   15      466-67. The factual dispute concerning Rambler’s knowledge cannot be resolved at this stage of

                   16      the case. See Free FreeHand Corp. v. Adobe Sys. Inc., 852 F. Supp.2d 1171, 1188 (N.D. Cal. 2012)

                   17      (denying dismissal because “it does not appear beyond doubt that Plaintiffs can prove no set of

                   18      facts that would establish the timeliness of their claim”).

                   19
                           II.    Only Counts 2 Through 6 are Governed by Russian Law
                   20
                                  Only Counts 2-6 are governed by Russian law. A substantial portion of Defendants’
                   21
                           misconduct occurred in California, and California is where the Team achieved the object of their
                   22
                           conspiracy by selling Rambler’s NGINX Enterprise to F5. California applies the three-step
                   23
                           governmental interest analysis: “(1) begins by determining whether the laws of each relevant
                   24
                           jurisdiction differ on the applicable points of law; then (2) examines each jurisdiction’s interest in
                   25
                           the application of its own law to the circumstances in the case; and (3) finally weighs the interests
                   26
                           of the various jurisdictions to determine which state’s interest would be more impaired if its policy
                   27
                           were subordinated to the policy of the other state.” Tasion Commc’ns, Inc. v. Ubiquiti Networks,
                   28
B URKE , W I LLI AMS &                                                                             CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                         -9-          PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                            OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 18 of 33



                       1   Inc., 2013 WL 4530470, *11 (N.D. Cal. 2013). IDs perform no governmental interest analysis, and

                       2   thus have completely failed their burden. The Court should not permit IDs to try it for the first time

                       3   on reply. Rivera v. Saul Chevrolet, Inc., No. 2017 WL 3267540, *6 (N.D. Jul. 31, Cal. 2017).

                       4          A.      IDs Fail to Establish Material Differences in Law
                       5          Where “[t]he proponent of the other forum’s law” cannot meet its burden to establish

                       6   “material differences in the laws of the different jurisdictions, the trial court may apply California

                       7   law.” Am. Licorice Co. v. Total Sweeteners, Inc., 2013 WL 4396778, at *5 (N.D. Cal. 2013)

                       8   (holding that “[s]ince no party has pointed to a relevant difference between the law of California

                       9   and the law of either Illinois or Oregon, the Court applies California law as an initial matter”). In

                   10      such situations, “the case presents no true conflict,” “California is entitled to apply its own law,”

                   11      Ins. Co. of N. Am. v. Fed. Exp. Corp., 189 F.3d 914, 921 (9th Cir. 1999), and “[t]he choice of law

                   12      inquiry therefore ends with step one, as the laws of the two states do not differ.” Channell

                   13      Commercial Corp. v. Wilmington Mach. Inc., 2016 WL 7638180, at *7 (C.D. Cal. 2016).

                   14             B.      California has the greater interest than Russia in applying its law

                   15             The proponent of a foreign state’s law “must demonstrate” that applying foreign law “will

                   16      further the interest of the foreign state and therefore that it is an appropriate one for the forum to

                   17      apply to the case before it.” Washington Mut. Bank, FA v. Superior Court, 24 Cal. 4th 906, 919

                   18      (2001). Even “[d]espite materially different laws, there is still no problem in choosing the

                   19      applicable rule of law where only one of the states has an interest in having its law applied. This

                   20      means the trial court may properly find California law applicable without proceeding to the third

                   21      step in the analysis if the foreign law proponent fails to identify any actual conflict or to establish

                   22      the other state’s interest in having its own law applied.” Washington Mut. Bank, FA, 24 Cal. 4th at

                   23      920. Here, IDs have failed to establish Russia’s interest in having its own law applied and therefore

                   24      have not met their burden. See Martinez v. Knight Transportation, Inc, 2018 WL 6308110, *9

                   25      (E.D. Cal. Dec. 3, 2018) (“[b]ecause defendant has failed to satisfy its burden as to the second

                   26      prong of the governmental interest test, the court need go no further in its analysis”). Nor should

                   27      the Court permit IDs to now raise these arguments on reply where Lynwood would be unable to

                   28      respond. Rivera, 2017 WL 3267540 at *6.
B URKE , W I LLI AMS &                                                                            CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                        - 10 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                           OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 19 of 33



                       1          “California has a legitimate and compelling interest in preserving a business climate free of

                       2   fraud and deceptive practices.” Diamond Multimedia Sys., Inc. v. Superior Court, 968 P.2d 539,

                       3   557 (CA 1999). California also has a strong interest in adjudicating other tortious conduct,

                       4   including civil conspiracies to commit torts, such as the conspiracy at issue here. See, e.g., Bowoto

                       5   v. Chevron Corp., 2006 WL 2455761, *9-10 (N.D. Cal. Aug. 22, 2006) (where Nigerian law did

                       6   not recognize civil conspiracy cause of action, and “a true conflict exists between California law

                       7   and Nigerian law” on that cause of action, court held that California law should apply to it and

                       8   several other tort claims; otherwise California’s “interest in ensuring that its corporations behave

                       9   in an appropriate manner” would otherwise be “significantly impaired” and Nigeria did not have a

                   10      “legitimate” interest in “depriving the plaintiffs of a mechanism to recover”).

                   11             “As an incubator of … technological innovation, California has a significant interest in”

                   12      resolving issues concerning application of “California’s common law of property or tort” to protect

                   13      copyright owners.” Flo & Eddie, Inc. v. Pandora Media, Inc., 851 F.3d 950, 955 (9th Cir. 2017).

                   14      Courts in this district have “compelling interests” in “protecting intellectual property rights that

                   15      stem from research and development in Silicon Valley,” and in adjudicating claims that “call into

                   16      question the work and reputation of several individuals residing in or conducting business in this

                   17      community.” Google Inc. v. Rockstar Consortium U.S. LP, 2014 WL 1571807, *10 (N.D. Cal.

                   18      Apr. 17, 2014). Thus, California has a strong interest in this dispute.

                   19             C.      The Comparative Impairment Factor Favors California Law
                   20             As IDs failed to conduct an analysis of the relative government interests, the Court need not

                   21      weigh this factor and can simply reject IDs’ assertion that Russian law applies to Counts 7, 10, 13,

                   22      and 14. Forcellati v. Hyland’s, Inc., 2014 WL 1410264, *3 (C.D. Cal. Apr. 9, 2014). Should the

                   23      Court analyze this factor, it dictates that California law applies. In R & R Sails, Inc. v. Ins. Co. of

                   24      State of Pennsylvania, 610 F. Supp. 2d 1222 (S.D. Cal. 2009), the court rejected defendant’s

                   25      argument, made after discovery, that Australian law should apply, noting that “The laws of

                   26      California and Australia are materially different, making the choice of law analysis a matter of great

                   27      importance in this case.” Id., 1227-28. Here, given California’s significant interest in having its

                   28      law applied, its interest and policies would be severely impaired if contrary law were applied. See
B URKE , W I LLI AMS &                                                                            CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                        - 11 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                           OPPOSITION TO MOTION TO DISMISS
                               Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 20 of 33



                       1   Cantran Grp., Inc. v. Cups, LLC, 2020 WL 4873564, *3-4 (C.D. Cal. Jul. 1, 2020). On the other

                       2   hand, to the extent Russia seeks to deter fraud and wrongdoing, its interests would be served – not

                       3   impaired – by the application of California law to punish the IDs.

                       4
                           III.     Lynwood Pleads Claims Upon Which Relief May Be Granted
                       5
                                    As an initial matter, the Court should reject IDs’ assertion, made without any argument,
                       6
                           that Lynwood did not comply with Rule 9(b). Br. 8.7 The Complaint is detailed and specific.
                       7
                                    A.     Lynwood’s Civil Conspiracy Claim is Valid (Count 1)
                       8
                                    IDs make three unsuccessful conspiracy arguments. First, while Lynwood recognizes that
                       9
                           conspiracy is not an independent cause of action but rather a claim for relief in the form of joint
                   10
                           and several liability, it can be pled as a standalone claim. Wu, 2019 WL 6603172, *2.
                   11
                                    Second, while IDs make no arguments for Konovalov, Sysoev, and Smirnoff, IDs contend
                   12
                           Dounin, Alexeev, and Robertson cannot be conspirators because Dounin separated from Rambler
                   13
                           in 2007 and Alexeev and Robertson did not work for Rambler. Br. 9. IDs propose a fiction that
                   14
                           Lynwood’s conspiracy claim merely asserts a conspiracy to breach the Disloyal Employees’
                   15
                           fiduciary duties to Rambler. Br. 9. In reality, the conspiracy alleged in the Complaint is far broader
                   16
                           than the Disloyal Employees’ breach of their duties. ¶¶525-553.            IDs’ participation in the
                   17
                           conspiracy led to them ultimately cashing out in a $670,000,000 merger with F5 (¶404), as well as
                   18
                           fraudulently registering and purporting to assign valuable trademarks in furtherance of the
                   19
                           conspiracy. ¶¶307-332, 540. Moreover, California recognizes an exception to “the general rule …
                   20
                           that a party who is not personally bound by the duty violated may not be held liable for civil
                   21
                           conspiracy even though it may have participated in the agreement underlying the injury.” Mosier
                   22
                           v. S. California Physicians Ins. Exch., 63 Cal. App. 4th 1022, 1048 (1998). That exception “exists
                   23
                           when the participant acts in furtherance of its own financial gain,” as IDs are accused of doing here.
                   24
                           See, e.g., Wu v. Oregon Trail Corp., 2019 WL 6603172, *3 (C.D. Cal. Jul. 31, 2019) (applying
                   25
                           exception to deny motion to dismiss civil conspiracy claim).
                   26
                           7
                             IDs also generally join in F5’s and VC’s arguments without identifying the claims, issues or
                   27      arguments in which they purport to join, instead citing to essentially the entire briefs. Br. 9. The
                           Court should reject IDs’ request or, alternatively, the Court should consider Lynwood’s arguments
                   28      in response to F5’s and VCs’ motions. Dkt. No. 115, No. 116.
B URKE , W I LLI AMS &                                                                           CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                        - 12 -      PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                          OPPOSITION TO MOTION TO DISMISS
                               Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 21 of 33



                       1            Third, IDs assert that Robertson is not part of the conspiracy because he did not join NGINX

                       2   BVI until 2012. Br. 10.8 Here, Robertson was integral and active for years of wrongdoing –

                       3   Robertson ran Rambler’s stolen NGINX Enterprise and was integral to achieving the ultimate

                       4   object of the conspiracy to sell the NGINX Enterprise to F5. ¶¶385-388, 547-551. Robertson

                       5   personally profited from the merger, and remains the leader of the NGINX Enterprise. ¶¶409, 413.

                       6   Moreover, it has long been “the settled rule that to render a person civilly liable for injuries resulting

                       7   from a conspiracy of which he was a member, it is not necessary that he should have joined the

                       8   conspiracy at the time of its inception; everyone who enters into such a common design is in law a

                       9   party to every act previously or subsequently done by any of the others in pursuance of it.” de Vries

                   10      v. Brumback, 53 Cal. 2d 643, 648, 349 P.2d 532, 535-37 (Cal.1960); see also Favila v. Katten

                   11      Muchin Rosenman LLP, 188 Cal. App. 4th 189, 206, 211 (Cal. App. 2010), as modified on denial

                   12      of reh’g (2010) (whether defendant “was not involved at the outset of the purported fraudulent

                   13      scheme is irrelevant” because the defendant is still “responsible for all acts done as part of the

                   14      conspiracy if [he] knowingly agreed to commit fraud and intended to aid its commission”).

                   15               B.     Lynwood States a Claim for Aiding and Abetting (Count 7)
                   16               IDs make only two arguments of their own. First, IDs contend that Alexeev and Dounin

                   17      cannot be liable for aiding and abetting because IDs assert, without any argument in their brief, that

                   18      the Disloyal Employees did not owe heightened duties to Rambler. Br. 10. As Lynwood’s expert

                   19      establishes with extensive authority, the Disloyal Employees did owe Rambler heightened duties

                   20      under Russian law (CD¶¶75-98), and confirms their duties survived separation from Rambler.

                   21      CD¶95. Articles 53.1 and 53 of the Russian Civil Code, and Article 44 of the Law on Limited

                   22      Liability Companies provide the statutory basis for the Disloyal Employees’ heightened duties.

                   23      CD¶¶75-80. Christophoroff also details Russian case law supporting Lynwood’s claims against

                   24      IDs (CD¶¶81-84, 90, 96), and details the errors made by Muranov. CD¶¶91-93.

                   25               To the contrary, IDs’ expert Muranov failed to support his conclusions regarding the

                   26      Disloyal Employees duties, and failed to provide any translated Russian legal authority. Apple Inc.

                   27
                           8
                            IDs cite Daniels v. Select Portfolio Servicing, Inc., 246 Cal. App. 4th 1150, 1173 (Cal. App. 2016),
                   28      which merely held that the agreement to conspire must occur before the wrongdoing occurs.
B URKE , W I LLI AMS &                                                                              CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                          - 13 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                             OPPOSITION TO MOTION TO DISMISS
                               Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 22 of 33



                       1   v. Samsung Elecs. Co., 2012 WL 1672493, at *11 (N.D. Cal. May 14, 2012) (“Although, pursuant

                       2   to Rule 44.1, courts may ascertain foreign law through numerous means, expert testimony

                       3   accompanied by extracts from foreign legal materials has been and will likely continue to be the

                       4   basic mode of proving foreign law”); see also MVP Asset Mgmt. (USA) LLC v. Vestbirk, 2011 WL

                       5   4407560, *2 (E.D. Cal. 2011) (“While the Court can take judicial notice of the laws of a foreign

                       6   country, the Court will not take judicial notice of those laws as interpreted by the declarant”). It

                       7   has been Muranov’s prior practice to submit translated Russian legal authority. Fed. Treasury

                       8   Enter. Sojuzplodoimport v. Spirits Int’l B.V., 61 F. Supp. 3d 372, 375, n. 13 (S.D.N.Y. 2014)

                       9   (referencing Muranov’s declaration Dkt. No. 64 of 14-cv-0712 and the docket reveals sixty-three

                   10      exhibits), aff’d in part, vacated in part, remanded on other grounds, 809 F.3d 737 (2d Cir. 2016).

                   11               In Spirits International, the court heavily criticized Muranov for rendering an opinion

                   12      without sufficient support in Russian case law and the [Russian] Civil Code.” Id. at 387 (noting

                   13      that “[t]he problem for Muranov and [plaintiff] FTE … is that there is little or no support in case

                   14      law and other provisions of the Civil Code for [the] distinction” on which Muranov’s argument

                   15      “hinge[d],” and finding that “the context of [Russian] Law undermines Muranov’s argument”).

                   16      The Spirits International court further found “no concrete evidence, case law, or statutory language

                   17      supporting Muranov’s stance on the purpose of [an] Amendment” to the Russian Civil Code. Id.

                   18      at 388. Rather, Muranov made “an unsupported leap” and unpersuasively insisted that the “only

                   19      official Russian legal position” relevant to the dispute that was “published after the Amendment

                   20      took effect” – by “an arm of the Russian Federation” – was “mistaken.” Id. at 388, n.82. The court

                   21      noted that “Muranov attempt[ing] to cherry-pick language” but failed to “point to any case or

                   22      provision of the Civil Code” to support it. Id. at 389.9 It is not surprising, given this experience,

                   23
                           9
                             Other courts and tribunals around the world have found Muranov’s testimony to be unsupported
                   24      or self-contradictory. In 2013, in VTB Capital plc, the Eastern Caribbean Supreme Court, Territory
                           of the Virgin Islands, issued a judgment concerning the proper forum for a dispute, and observed
                   25      that Muranov had relied upon a case that was presented to the court in an “internally inconsistent”
                   26      translation, and which was not of “sufficient weight to trump [the opposing expert’s] cogently
                           argued position.” PD Ex. 3, ¶ 25. Muranov had asserted that the case with the “internally
                   27      inconsistent translation” was “a fraud case,” but the court could not even reach that conclusion. Id.
                           The court noted that, “[a]s to the other cases relied upon by Dr Muranov, I consider that [the
                   28      opposing expert] is right when he says that they are not … on all fours with the type of complaint
B URKE , W I LLI AMS &                                                                           CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                       - 14 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                          OPPOSITION TO MOTION TO DISMISS
                           Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 23 of 33



                       1   that Muranov ceased his practice of attaching translated legal authorities. Nor is it surprising that

                       2   IDs make no argument about Muranov’s opinions of Russian law. Given Christophoroff’s robust

                       3   analysis regarding the Disloyal Employees’ duties to Rambler, and IDs’ flimsy submission, the

                       4   Court should reject IDs’ argument that the Disloyal Employees owed no underlying duties.

                       5          Second, IDs again ignore the ongoing nature of the wrongful conduct and falsely claim

                       6   Alexeev and Dounin joined the Disloyal Employees in the conspiracy after the Disloyal

                       7   Employees’ breached their duties to Rambler. Br. 10. The Disloyal Employees’ breaches continued

                       8   as they stole Rambler’s NGINX Enterprise, operated it, and then sold it to F5. The Complaint

                       9   alleges Alexeev participated in the Team’s covert capital raising efforts in March and April 2011

                   10      while all three Disloyal Employees were working for Rambler. ¶254. Alexeev admits this fact.

                   11      Dkt. No. 106-5 ¶¶4-6. Dounin concedes he started working at NGINX BVI in 2011, while Sysoev

                   12      was still employed at Rambler. Dkt. No. 106-4 ¶4. Dounin also worked closely with Sysoev in the

                   13      development of the NGINX Software while he was employed at Rambler (¶¶187-190), he knew

                   14      about the Disloyal Employees’ obligations to Rambler and Rambler’s ownership of the NGINX

                   15      Enterprise (¶600), and yet he provided substantial assistance in breaching their duties to Rambler.

                   16      ¶601. Thus, IDs’ argument fails on the law and the facts.

                   17             C.      Lynwood Pleads a Tortious Interference with Contract Claim (Count 10)
                   18             IDs raise three cursory arguments against Count 10 in the face of Lynbrook’s detailed

                   19      allegations. Br. 11. First, IDs assert that there are no allegations that Sysoev breached any

                   20      contractual obligations owed to Rambler or that Konovalov and Robertson knew about the

                   21      made in this case.” Id. Also in 2013, in a final arbitral award, a three-arbitrator panel noted that
                           Muranov wavered in his initial and supplemental reports as to whether a Russian Veterinary Service
                   22
                           order prohibited cargo from being discharged from a vessel. See SEA Metropolitan S.A. v. DGM
                   23      Commodities Corp., No. 13CV01521, 2013 WL 1816153, at ¶109 (E.D.N.Y. Mar. 22, 2013). The
                           panel observed that Muranov’s initial report said the order’s effect was “designed to prevent the
                   24      Cargo from leaving the vessel,” but “[i]n his supplementary report he expressed the view that the
                           Veterinary Service’s order did not prevent discharge from the Vessel. Then in cross-examination,
                   25      Mr. Muranov sought to qualify that…” Id. In Yukos Capital S.A.R.L. v. OAO Samaraneftegaz,
                   26      2014 WL 81563, *5 (S.D.N.Y. Jan. 9, 2014), vacated and remanded on other grounds sub
                           nom. Yukos Capital S.A.R.L. v. Samaraneftegaz, 592 F. App’x 28 (2d Cir. 2015), as amended (Mar.
                   27      2, 2015), the court rejected arguments made by respondent that were based on Muranov’s
                           declaration (his fourth in the case) as “strained and entirely unsubstantiated,” “recycl[ed]” from
                   28      “prior arguments,” and “a transparent attempt to escape paying the Judgment.” Id.
B URKE , W I LLI AMS &                                                                           CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                       - 15 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                          OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 24 of 33



                       1   obligations. Br. 11. IDs’ argument is specious. Lynwood pleads extensive breaches by Sysoev of

                       2   the contractual obligations he owed to Rambler. ¶¶570-574. Lynwood also pleads that Sysoev’s

                       3   contractual obligations to Rambler were ongoing. ¶¶114-115, 131, 135. Lynwood also pleads that

                       4   both Konovalov and Robertson knew about Sysoev’s contractual obligations to Rambler. ¶¶207,

                       5   386-388, 627-634. Second, Lynwood extensively pleads intentional interference with Rambler’s

                       6   contractual rights by Konovalov and Robertson. ¶¶207-211, 213-214, 219, 225, 263, 269, 387-388,

                       7   635-639. Third, Lynwood also pleads that it suffered damages as a result of Konovalov and

                       8   Robertson’s tortious interference. ¶¶210-214, 219, 634-639. Konovalov was the driving factor

                       9   who recognized the value of the NGINX Enterprise that could be cultivated and then sold to a large

                   10      U.S. technology company (¶¶206-207, 210, 213, 219), and Robertson was an experienced

                   11      professional facilitating the cultivation and sale of Rambler’s NGINX Enterprise. ¶¶386-388, 636-

                   12      639. Thus, Sysoev’s breach was a necessary consequence of Konovalov’s and Robertson’s

                   13      interference.10

                   14             D.         Lynwood Pleads Tortious Interference with Prospective Advantage (Count
                                             13)
                   15
                                   IDs’ lone argument is that Lynwood must identify a specific business opportunity it lost.
                   16
                           Br. 11-12. While a plaintiff is “not required to plead a specific economic relationship between
                   17
                           itself and a third party,” Lynwood has adequately done so. Grateful Dead Prods. v. Sagan, 2008
                   18
                           WL 11389542, *6 (N.D. Cal. 2008) (denying motion to dismiss counterclaim for tortious
                   19
                           interference with prospective economic advantage, where counter-claimants asserted, inter alia, an
                   20
                           economic relationship with “legions of fans,” and an “economic advantage … through their
                   21
                           ownership of … rare and cherished memorabilia”). Rambler owned the Disloyal Employees’ work
                   22
                           for hire. For example, pursuant to the Rambler Code of Ethics, Rambler had an economic right to
                   23
                           – and thus an economic relationship with – opportunities that its management (including
                   24
                           Konovalov) “discovered through the use of corporate property, information or position ….” ¶94.
                   25
                           10
                              IDs’ caselaw is wholly unsupportive of their argument. Br. 11. In Quelimane Co. v. Stewart
                   26      Title Guaranty Co., 19 Cal. 4th 26, 56 (Cal. 1998), the court sustained a claim for tortious
                           interference because “interference that is incidental to the actor’s independent purpose and desire
                   27      but known to him to be a necessary consequence of his action” is actionable. In Andrew Smith &
                           Co. v. Paul’s Pak, Inc., 2009 WL 10675140, *3 (N.D. Cal. Jul. 29, 2009), the court merely held no
                   28      claim for negligent interference exists under California law.
B URKE , W I LLI AMS &                                                                         CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                      - 16 -      PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                        OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 25 of 33



                       1   Moreover, “[a]ny special knowledge … applied not only in production, but also in other areas of

                       2   entrepreneurial activity … having commercial value ….” ¶¶49, 87, 113, 145. By virtue of these

                       3   rights, Rambler owned and had an economic relationship with the NGINX Enterprise. ¶666-667.

                       4   IDs interfered with that right, and their argument fails.

                       5          E.       Lynwood’s Copyright Claims are Valid (Counts 15-17)
                       6          IDs wrongly assert Lynwood fails to allege any basis for imposing personal liability on IDs

                       7   for copyright infringement. Br. 12-13. However, corporate officers and directors may be held

                       8   liable for copyright infringement under two theories. Under the elemental approach, set forth in

                       9   the Copyright Act, “…a corporate officer can be held liable by personally satisfying each element

                   10      for direct, contributory, or vicarious infringement.” Dish Network, L.L.C. v. Jadoo TV, Inc., 2020

                   11      WL 5816579, *3 (N.D. Cal. Sep. 30, 2020). Under the second theory, as articulated in Comm. for

                   12      Idaho’s High Desert v. Yost, 92 F.3d 814 (9th Cir. 1996), “‘[a] corporate officer or director is, in

                   13      general, personally liable for all torts which he authorizes or directs or in which he participates,

                   14      notwithstanding that he acted as an agent of the corporation and not on his own behalf.’” Dish

                   15      Network, 2020 WL 5816579, *4 (quoting Yost, 92 F.3d at 823). This second theory is referred to

                   16      as the Yost rule. IDs substantially participated in the ongoing infringement of the Copyrighted

                   17      Works, as alleged in the Complaint. ¶¶11, 13, 20, 22, 25, 26, 28, 31, 32, 34, 35, 38, 41, 43-55, 82,

                   18      153, 154, 164-174, 175, 218, 219, 220, 229, 245, 246, 247, 248, 254, 256, 258, 271, 271, 288, 303,

                   19      305, 389-407, 424-437, 702, 710, 713, 714, 715, 716, 717, 718-726, 729-736, and 741-746.

                   20      Therefore, IDs may be held personally liable for copyright infringement under the elemental

                   21      approach and the Yost rule. Id. *3; see also Perfect 10 Inc. v. Amazon.com, Inc., 508 F.3d 1146 (9th

                   22      Cir. 2007).11

                   23      11
                              IDs cases do not support their argument. Br. 13. In Erickson Productions, Inc. v. Kast, 921 F.3d
                           822, 829-832 (9th Cir. 2019), the court upheld a jury verdict imposing personal liability on an
                   24      individual defendant for contributory copyright infringement, and only vacated the jury’s verdict
                           of personal liability for vicarious copyright infringement because no direct financial benefit to the
                   25      defendant was proven at trial. In, Digby Adler Group LLC v. Image Rent A Car, Inc., 79 F. Supp.
                           3d 1095, 1104 (N.D. Cal. 2015), the court denied the parties’ summary judgment motions on the
                   26      issue of whether the individual defendant could be held liable as an alter ego of the corporate
                           defendants because doing so would require “…drawing inferences from the evidence and weighing
                   27      the credibility of the evidence and witnesses. At this point, all inferences must be drawn in favor
                           of the non-moving party, and it is inappropriate to determine credibility.” Digby, 79 F. Supp. 3d at
                   28      1107-08.
B URKE , W I LLI AMS &                                                                           CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                        - 17 -      PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                          OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 26 of 33



                       1          F.      Lynwood’s Lanham Act Claims are Valid (Counts 24-25)

                       2          The allegations in Lynwood’s Complaint support claims of personal liability for business

                       3   torts they committed. Dish Network, L.L.C., 2020 WL 5816579, *4 (N.D. Cal. 2020) (“A corporate

                       4   officer or director is, in general, personally liable for all torts which he authorizes or directs or in

                       5   which he participates, notwithstanding that he acted as an agent of the corporation and not on his

                       6   own behalf”). The wrongful actions of IDs are exactly the type of activities for which shareholders

                       7   and directors of companies have been found directly liable for violations of the Lanham Act. See

                       8   AECOM Energy & Construction, Inc. v. Ripley, 2019 WL 316631, *10 (C.D. Cal. Jan. 24, 2019)

                       9   (finding defendants jointly and severally liability for false advertising, trademark infringement and

                   10      other claims where they not only served as officers but each “Defendant was instrumental in the

                   11      formation of at least one of the Corporate Defendants and their subsequent, collective takeover of

                   12      the MK marks and brand”).

                   13
                           IV.    The Court Has Personal Jurisdiction Over the Russian Individual Defendants
                   14
                                  Konovalov, Sysoev, Alexeev, and Dounin (“RDs”) are Russian citizens. RDs assert that
                   15
                           they do not reside in the United States, and are therefore not subject to personal jurisdiction. Br.
                   16
                           14. However, RDs purposefully and profitably availed themselves of California.
                   17
                                  A.      California’s Long-Arm Statute Supports Specific Jurisdiction Over RDs
                   18
                                  California’s long-arm statute allows the exercise of personal jurisdiction to the full extent
                   19
                           permissible under the U.S. Constitution, and thus this Court has jurisdiction so long as “exercising
                   20
                           jurisdiction comports with due process.” Glob. Commodities Trading Grp., Inc. v. Beneficio de
                   21
                           Arroz Choloma, S.A., 972 F.3d 1101, 1106 (9th Cir. 2020). Courts employ a three-prong test: First,
                   22
                           “the non-resident defendant must purposefully direct his activities or consummate some transaction
                   23
                           with the forum or resident thereof; or perform some act by which he purposefully avails himself of
                   24
                           the privilege of conducting activities in the forum, thereby invoking the benefits and protections of
                   25
                           its laws.” Sinatra v. Nat'l Enquirer, Inc., 854 F.2d 1191, 1197 (9th Cir. 1988). Second, the claims,
                   26
                           in whole or in part, must “arise out of or relate to the [non-resident’s] forum-related activities.” Id.
                   27
                           The third prong of the analysis asks whether exercising jurisdiction is reasonable. Id. A plaintiff
                   28
B URKE , W I LLI AMS &                                                                             CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                         - 18 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                            OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 27 of 33



                       1   has the burden of establishing the first two prongs, and “the burden then shifts to the defendant to

                       2   present a compelling case that the exercise of jurisdiction would not be reasonable.” Id. At this

                       3   phase, Lynwood need only make a prima facie showing of jurisdictional facts. Mavrix Photo, Inc.

                       4   v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). “Uncontroverted allegations in the

                       5   complaint must be taken as true, and factual disputes are construed in the plaintiff's favor.”

                       6   Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d 597, 602 (9th Cir. 2018).

                       7           B.      RDs Purposefully Directed Conduct To, and Availed Themselves of,
                                           California
                       8
                                   Courts analyze the first prong under two distinct, but related, concepts—purposeful
                       9
                           direction and purposeful availment. Glob., 972 F.3d at 1107. “When both contract and tort claims
                   10
                           are at issue, both tests are relevant.” Id. Regardless, “both purposeful availment and purposeful
                   11
                           direction ask whether defendants have voluntarily derived some benefit from their interstate
                   12
                           activities” Glob. , 972 F.3d at 1107. “[T]he key focus is “the extent of the defendant’s contacts
                   13
                           with the forum and the degree to which the plaintiff's suit is related to those contacts.” Yahoo! Inc.
                   14
                           v. La Ligue Contre Le Racisme Et L'Antisemitisme, 433 F.3d 1199, 1210 (9th Cir. 2006). A plaintiff
                   15
                           need only establish purposeful direction or purposeful availment to establish jurisdiction over all
                   16
                           claims. NetApp, Inc. v. Nimble Storage, Inc., 41 F. Supp. 3d 816, 827 (N.D. Cal. 2014).
                   17
                                           1.      RDs purposefully directed action at California
                   18
                                   For action to be directed at the forum state, “the defendant allegedly must have (1)
                   19
                           committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm that the
                   20
                           defendant knows is likely to be suffered in the forum state.” Mavrix, 647 F.3d at 1228 (quoting
                   21
                           Calder v. Jones, 465 U.S. 783 (1984)). Under the first prong of the Calder test, “an intentional act
                   22
                           is an external manifestation of the actor’s intent to perform an actual, physical act in the real world.”
                   23
                           AirWair Int'l Ltd. v. Schultz, 73 F. Supp. 3d 1225, 1233 (N.D. Cal. 2014). Where, as here,
                   24
                           defendants commit an intentional tort within the forum state, in whole or in part, jurisdiction over
                   25
                           the defendants is proper. Freestream, 905 F.3d at 604; see also, Ballard v. Savage, 65 F.3d 1495,
                   26
                           1498 (9th Cir. 1995) (“[T]he ‘purposeful availment’ requirement is satisfied if the defendant has
                   27
                           taken deliberate action within the forum state …”). RDs tellingly do not address this prong in their
                   28
B URKE , W I LLI AMS &                                                                             CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                         - 19 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                            OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 28 of 33



                       1   motion. Br. 15-17. Moreover, RDs do not deny that they carried out this conduct, at least in part,

                       2   in California. Dkt. No. 106-2, ¶¶ 8, 10-12; No. 106-3, ¶ 10; No. 106-4, ¶ 13; No. 106-5, ¶¶ 4, 12.

                       3   RDs participated in the marketing of the NGINX Enterprise and raised capital from investors in

                       4   California (¶¶194, 212, 249, 254, 279, 308); made numerous trips to California in furtherance of

                       5   their scheme (Dkt. No. 106-2, ¶¶8, 9, 12; No. 106-3; ¶¶9, 10; No. 106-4, ¶13; No. 106-5, ¶¶12, 13);

                       6   hired attorneys based in California to help them form entities to be headquartered in California,

                       7   help the Disloyal Employees attempt to maneuver around Rambler’s rights to the NGINX

                       8   Enterprise, and to assist them in filing fraudulent Trademark applications (¶¶261-262, 269, 314);

                       9   formed one or more corporations to facilitate their misappropriation of the NGINX Enterprise

                   10      (¶¶63, 64, 274); headquartered the NGINX Enterprise in an office in San Francisco (¶274); and

                   11      then sold the NGINX Enterprise to F5 in San Francisco. PD Ex. 2. Lynwood easily satisfies the

                   12      low threshold on the first prong of the Calder test.

                   13              The second Calder factor asks “whether the defendant expressly aimed its act at the forum

                   14      state.” AirWair Int'l Ltd. v. Schultz, 73 F. Supp. 3d 1225, 1234 (N.D. Cal. 2014). RDs incorrectly

                   15      assert that this prong requires the defendant to target a plaintiff “whom the defendant knows to be

                   16      a resident of the forum state.” Dkt. No. 106, p. 17. RDs misstate the law. “[W]hile the fact that

                   17      the plaintiff is a resident of the forum state may be sufficient for purposes of specific personal

                   18      jurisdiction, it is not a necessary one.” AirWair, 73 F. Supp. 3d at 1236 (emphasis in original).

                   19              In Mavrix, the Ninth Circuit held that a defendant’s “exploitation of the California market

                   20      for its own commercial gain” is sufficient to confer jurisdiction. Mavrix, 647 F.3d at 1229. RDs

                   21      targeted California to carry out their scheme. While RDs now falsely claim in their self-serving

                   22      declarations that headquartering the NGINX Enterprise in California was their investors’ idea (Dkt.

                   23      No. 106-2, ¶ 10), this is a factual dispute. The truth is on June 6, 2010, Syseov and Korotkov wrote:

                   24      “Igor wants NGINX to be a purely US, Silicon Valley Start-Up with its full potential realized in

                   25      the US market.” ¶249; see also PD Ex. 1. RDs targeted California because they were eyeing a

                   26      Silicon Valley exit strategy. Dkt. No. 106-6, p. 20. California was fundamental to RDs’ entire

                   27      scheme, and their acts were sufficiently aimed at California. See, e.g., Luxul Tech. Inc. v. Nectarlux,

                   28      LLC, 78 F. Supp. 3d 1156, 1179 (N.D. Cal. 2015) (holding that non-resident’s use of plaintiff’s
B URKE , W I LLI AMS &                                                                            CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                        - 20 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                           OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 29 of 33



                       1   copyrighted works in order to solicit sales constituted “an intentional act, expressly aimed at

                       2   California, that caused harm in California”).

                       3          Third, RDs’ operation and sale of the NGINX Enterprise in California unquestionably

                       4   harmed Rambler in California. The fact that a plaintiff may have also suffered harm in another

                       5   jurisdiction in addition to California is immaterial to the third prong of the Calder test. “[T]he

                       6   ‘brunt’ of the harm need not be suffered in the forum state. If a jurisdictionally sufficient amount

                       7   of harm is suffered in the forum state, it does not matter that even more harm might have been

                       8   suffered in another state.” Yahoo!, 433 F.3d at 1207. The fact that neither Rambler nor Lynwood

                       9   is a resident of California is not dispositive of the third prong of the Calder test. See Dole Food

                   10      Co. v. Watts, 303 F.3d 1104, 1113 (9th Cir. 2002) (“a corporation can suffer economic harm both

                   11      where the bad acts occurred and where the corporation has its principal place of business . . . the

                   12      existence of jurisdiction in one forum does not necessarily negate the existence of jurisdiction in

                   13      another forum”); see also; AirWair, 73 F. Supp. 3d at 1237 (“a plaintiff need not be a resident of

                   14      the forum state in order to suffer foreseeable harm there”).

                   15             In Mavrix, the court found that the defendant’s misappropriation and use of the Florida-

                   16      based plaintiff’s copyrighted materials harmed the plaintiff in California because “a jurisdictionally

                   17      significant amount of [the plaintiff’s] economic harm took place in California.” Mavrix, 647 F.3d

                   18      at 1232; see also, LiveCareer Ltd v. Su Jia Techs. Ltd., 2015 WL 1448505, *5 (N.D. Cal. 2015)

                   19      (defendant’s assertion that a Bermuda corporation can only be injured in Bermuda was “without

                   20      foundation”). RDs relocated the NGINX Enterprise away from Rambler to California and then sold

                   21      Rambler’s NGINX Enterprise here, thus inflicting jurisdictionally-significant harm in California.

                   22                     2.      RDs Purposefully Availed Themselves of Doing Business in California
                   23              “[T]he purposeful availment test . . . asks whether the defendant has performed some type

                   24      of affirmative conduct which allows or promotes the transaction of business within the forum state.”

                   25      Luxul, 78 F. Supp. 3d at 1178. “By purposefully availing itself of the privilege of conducting

                   26      activities within the forum State, thus invoking the benefits and protections of its laws, a defendant

                   27      must – as a quid pro quo – submit to the burdens of litigation in that forum.” Huntair, Inc. v.

                   28      Gladstone, 774 F. Supp. 2d 1035, 1041 (N.D. Cal. 2011). RDs specifically targeted California to
B URKE , W I LLI AMS &                                                                              CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                        - 21 -         PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                             OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 30 of 33



                       1   help attract investment and to maximize the value of the NGINX Enterprise for themselves. ¶¶227,

                       2   249. RDs obtained investment from investors headquartered in California. ¶68. RDs headquartered

                       3   the NGINX Enterprise in California (¶318), engaged California professionals to aid the creation

                       4   and operation of the business (¶¶261-262), and to file fraudulent Trademark applications (¶¶313-

                       5   314), and gained their first customer, Netflix, Inc., which is headquartered in California. ¶279. RDs

                       6   sold the NGINX Enterprise in California. PD Ex. 2. None of these facts are controverted in RDs’

                       7   declarations and, therefore are deemed true for purposes of deciding the issue of jurisdiction.

                       8   Freestream, 905 F.3d at 602. RDs admit they collectively traveled to California from 2010 through

                       9   2019 to further the business interests of the stolen NGINX Enterprise no less that fifty times.

                   10      Specifically, while in California, RDs attended meetings with potential and existing customers of

                   11      NGINX products and services, NGINX summits and conferences, NGINX-related management

                   12      meetings, NGINX BVI board meetings, meetings with existing and potential NGINX BVI

                   13      investors, interviews with potential NGINX recruits, and meetings with NGINX BVI employees

                   14      and executives. Dkt. No. 106-2, ¶¶8, 9, 12; No. 106-3, ¶¶9, 10; 11; No. 106-56, ¶¶12, 13; No. 106-

                   15      4, ¶13. These facts establish RDs purposefully availed themselves of the privilege of doing

                   16      business in California, and they “should have reasonably anticipated being brought into court in

                   17      California.” Sinatra, 854 F.2d at 1197 (“Here, the misappropriation is properly viewed as an event

                   18      within a sequence of activities designed to use California markets for the defendant’s benefit”). 12

                   19             B.      Lynwood’s Claims Arise Out of RDs’ Activities in California
                   20              Demonstrating that claims arise out of the defendant’s activities in the forum is essentially

                   21      a “but for” test. See, e.g., Luxul, 78 F. Supp. 3d at 1179. While some of RDs’ wrongful acts

                   22      occurred in Russia, those acts would not have led to viable causes of action but for RDs’ wrongful

                   23      acts in California. Lynwood’s claims arise out of IDs’ California activities damaging Rambler

                   24      here, including moving the NGINX Enterprise to California where they monetized and sold it.

                   25
                           12
                   26        There is no merit to RDs’ assertion that their contracts with Rambler in Russia impact jurisdiction
                           in this case. Br. 16. “[T]he place where a contract is executed is of far less importance than where
                   27      the consequences of performing that contract come to be felt.” Berdux v. Project Time & Cost,
                           Inc., 669 F. Supp. 2d 1094, 1101 (N.D. Cal. 2009).
                   28
B URKE , W I LLI AMS &                                                                           CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                       - 22 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                          OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 31 of 33



                       1           C.      Personal Jurisdiction Over RDs is Reasonable

                       2           There is a “heavy burden on both domestic and foreign defendants in proving a ‘compelling

                       3   case’ of unreasonableness to defeat jurisdiction.” Dole Food, 303 F.3d at 1117. RDs must “present

                       4   a compelling case that the presence of some other considerations would render jurisdiction

                       5   unreasonable.” Id. at 1114. RDs’ have failed to meet their burden under the seven reasonableness

                       6   factors. Id. (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)).

                       7           The first factor, purposeful availment of California by RDs, weighs heavily in favor of

                       8   jurisdiction. RDs operated the disputed NGINX Enterprise in California for eight years and then

                       9   sold it in California for $670 million. RDs’ direct and strategic targeting of the California market

                   10      is precisely the type of activity that satisfies the first prong. See, e.g., CollegeSource, Inc. v.

                   11      AcademyOne, Inc., 653 F.3d 1066, 1080 (9th Cir. 2011) (finding purposeful availment where

                   12      defendants “solicited California business by phone, email, and in-person marketing”).

                   13              The second factor, the burden on RDs, does not carry significant weight. “With the advances

                   14      in transportation and telecommunications and the increasing interstate practice of law, any burden

                   15      of litigation in a forum other than one’s residence is substantially less than in days past.”

                   16      CollegeSource, 653 F.3d at 1080. RDs were required to present evidence of the extent of the burden

                   17      they will face to defend themselves in this Court. Ballard, 65 F.3d at 1501 (denying defendant’s

                   18      motion to dismiss because, among other reasons, the defendant did not “presented any evidence on

                   19      the extent of the burden”). RDs have provided the Court with nothing more than conclusory and

                   20      unsupported allegations regarding their alleged burden.

                   21              The third factor, the extent of the sovereignty of Russia, also carries no weight here because

                   22      RDs have failed to make any meaningful argument, instead just noting the presence of international

                   23      defendants bears negatively. Br. 20. However, this fact alone is insufficient to tip the third prong

                   24      in their favor. AirWair, 73 F. Supp. 3d at 1240.

                   25              The fourth factor, the forum’s interest in adjudicating the dispute, weighs heavily in favor

                   26      of jurisdiction. RDs reference to Lynwood’s non-resident status (Br. 20) is unavailing. AirWair,

                   27      73 F. Supp. 3d at 1240 (California has a “strong interest in discouraging trademark infringement

                   28      injuries that occur within the state” despite the fact that the plaintiff there was not a forum resident).
B URKE , W I LLI AMS &                                                                              CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                          - 23 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                             OPPOSITION TO MOTION TO DISMISS
                            Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 32 of 33



                       1   Given the serious wrongdoing in California, and the forum’s interest in protecting the integrity of

                       2   California’s world-famous tech industry, this factor strongly favors jurisdiction.

                       3          The fifth factor, the most efficient judicial resolution, weighs very heavily in favor of

                       4   jurisdiction. California is the only jurisdiction where all defendants would be subject to jurisdiction.

                       5   AirWair, 73 F. Supp. 3d at 1240 (noting that this factor “is no longer weighed heavily given the

                       6   modern advances in communication and transportation” and finding that, where some of the other

                       7   defendants are located in the forum state, this factor weighs in favor of reasonableness).

                       8          The sixth factor, the importance of the forum to Lynwood’s interest in convenient and

                       9   effective relief, favors jurisdiction so the dispute can be resolved in one forum.

                   10             The seventh factor, “[w]hether another reasonable forum exists becomes an issue only when

                   11      the forum state is shown to be unreasonable.” CollegeSource, 653 F.3d at 1080. As RDs completely

                   12      failed their burden under the Burger King factors, the Court can disregard the seventh factor and

                   13      find the assertion of jurisdiction over RDs to be reasonable.

                   14             D.      In the Alternative, the Court Should Grant Jurisdictional Discovery
                   15              “[W]here pertinent facts bearing on the question of jurisdiction are in dispute, discovery

                   16      should be allowed.” Hansen v. United States, 3 F. App’x 592, 593 (9th Cir. 2001); see also

                   17      Twentieth Century Fox Int'l Corp. v. Scriba, 385 F. App’x 651, 653 (9th Cir. 2010) (vacating the

                   18      lower court’s dismissal and remanding with instructions to permit jurisdictional discovery). RDs

                   19      have only submitted self-serving declarations with no documentary or other support, and there can

                   20      be no doubt all RDs had significant contacts with California justifying, at a minimum, discovery.

                   21      V.     In the Alternative, the Court Should Grant Lynwood Leave to Amend
                   22             While Lynwood maintains that its claims are sustainable as pled, if the Court disagrees

                   23      Lynwood respectfully requests leave to amend. In re Pacific Fertility Center Litigation, 2019 WL

                   24      3753456, *6 (N.D. Cal. Aug. 8, 2019) (granting leave to amend the dismissed claims).

                   25
                           VI.    The Court Should Strike IDs’ Improper Appendix & Parts of Muranov’s
                   26             Declaration
                   27             IDs unsuccessfully applied for an enlargement of their brief page limit. Dkt. 101, 102. They

                   28      did it anyway. IDs included an “Appendix” which is a chart of baseless legal argument which if it
B URKE , W I LLI AMS &                                                                             CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                         - 24 -       PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                            OPPOSITION TO MOTION TO DISMISS
                           Case 5:20-cv-03778-LHK Document 126 Filed 12/10/20 Page 33 of 33



                       1   were in brief form would have been nearly ten more pages and prejudices Lynwood’s use of its

                       2   space. The Court should reject this obvious attempt to evade the Court’s rules and strike the

                       3   Appendix and any references to it in IDs’ brief. See Jonna Corp. v. City of Sunnyvale, 2017 WL

                       4   2617983, *2, n. 4 (N.D. Cal. Jun. 16, 2017).

                       5          In addition, IDs imbed improper arguments in the discredited Muranov’s Declaration,

                       6   which IDs do not argue in their brief, where Muranov flagrantly invades the province of the Court

                       7   and ultimately the jury by misstating Russian law, failing to cite and attach legal authorities, and

                       8   applying misstated law to his inaccurate recitation of the facts Lynwood pleads. “[E]vidence from

                       9   foreign law experts submitted pursuant to [FRCP] Rule 44.1 is admissible only to aid a court’s

                   10      understanding of foreign law; foreign law experts may not opine as to the ultimate application of

                   11      the foreign law to the facts of the case.” Krish v. Balasubramaniam, 2006 WL 2884794, *3 (E.D.

                   12      Cal. Oct. 10, 2006) (sustaining objections to foreign lawl expert’s “legal opinion on the merits of

                   13      Plaintiff’s case”). In response to a Muranov’s baseless claim that Counts 2-6 are not assignable

                   14      under Russian law, a point IDs view so dismissively that they do not even argue it in their brief and

                   15      therefore is not worthy of the Court’s consideration, for the sake of completeness Christophoroff

                   16      establishes with extensive Russian legal authority that Counts 2-6 are assignable in Russia.

                   17      CD¶¶37-74. Thus, the Court should strike ¶¶ 20-25, 42-50, 90-116 of Muranov’s Declaration. In

                   18      fact, as IDs make no conflict of law arguments in their brief, the Court should disregard Muranov

                   19      completely and disregard Section VI.A on p. 8 and l. 11 on p. 18 of IDs’ brief – the only mentions

                   20      of Muranov.

                   21                                               CONCLUSION
                   22             The Court should deny IDs’ motion to dismiss or, alternatively, grant leave to amend.

                   23
                                 Dated: December 10, 2020                 BURKE, WILLIAMS & SORENSEN, LLP
                   24
                                                                          By: /s/ Brian M. Affrunti
                   25                                                        Douglas W. Dal Cielo
                                                                             Patricia L. Peden
                   26                                                        Brian M. Affrunti
                   27                                                        Attorneys for Plaintiff
                   28
B URKE , W I LLI AMS &                                                                           CASE NO. 5:20-CV-03778-LHK
   S ORENS EN , LLP                                                        - 25 -      PLAINTIFF’S MEMO PTS. AND AUTHS. IN
  ATTO RNEY S AT LAW
       SAN JO SE
                                                                                          OPPOSITION TO MOTION TO DISMISS
